Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shuo Chou (Reg. No. 70031) on March 15, 2021.

The application has been amended as follows: 


The application has been amended as follows: 
Specification
The title of the invention was not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is agreed upon: “Connector that automatically latch-locks a flat conducting wire”.
Allowable Subject Matter
Claims 1 and 4-10 are allowed.	
	REASONS FOR ALLOWANCE
, wherein the upper portion of first operating part is T- shaped and the lower portion of the first operating part is C-shaped; 316/667,651 a second elastic locking part disposed in the accommodating space and close to the , wherein the flat conducting wire is directed into the insertion opening, the front end comes in contact with the first locking protrusion and the second locking protrusion, respectively causing the first elastic arm and the second elastic arm to deform, thereby causing the first operating part and the second operating part to move towards the third surface until the indented notches correspond to the first locking protrusion and the second locking protrusion, which subsequently causes the first elastic arm and the second elastic arm to return to their former position by means of elastic force, latch-locking the front end of the flat conducting wire in the accommodating space, and through exerting an external force on the upper portion of the first operating part and the upper portion of the second operating part, the first elastic arm and the second elastic arm are respectively 416/667,651 deformed for the front end of the flat conducting wire to unlatch and separate from the accommodating space.” (Connector 10, flat conducting wire 13, notches 35, casing 11, accommodating space 12, terminal, and elastic locking part 16)
wherein the upper portion of the second operating part is T-shaped and the lower portion of the second operating part is C-shaped; and the upper portion of the first operating part and the upper portion of the second operating part are respectively composed of an operating part and an extension part, the operating parts being connected respectively to the lower portion of the first operating part and the lower portion of the second operating part through the curved extension parts.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 4-10 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831